Name: Commission Implementing Regulation (EU) 2015/1368 of 6 August 2015 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council with regard to aid in the apiculture sector
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  management;  economic policy;  competition;  agricultural policy
 Date Published: nan

 8.8.2015 EN Official Journal of the European Union L 211/9 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1368 of 6 August 2015 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council with regard to aid in the apiculture sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular points (a) and (c) of the first paragraph and the second paragraph of Article 57 and Article 223(3) thereof, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (2), and in particular Article 58(4), point (b) of the first subparagraph and the second subparagraph of Article 63(5) and point (a) of the first subparagraph and the second subparagraph of Article 64(7) thereof, Whereas: (1) Regulation (EU) No 1308/2013 replaced Council Regulation (EC) No 1234/2007 (3) and lays down new rules regarding aid in the apiculture sector. It also empowers the Commission to adopt delegated and implementing acts in that respect. In order to ensure the smooth functioning of the aid scheme in the new legal framework, certain rules have to be adopted by means of such acts. Those acts should replace Commission Regulation (EC) No 917/2004 (4). That Regulation is repealed by Commission Delegated Regulation (EU) 2015/1366 (5). (2) Article 55(1) of Regulation (EU) No 1308/2013 provides that Member States may draw up national programmes for the apiculture sector covering a period of three years (apiculture programmes). In accordance with Article 55(3) of Regulation (EU) No 1308/2013, Member States who make use of this possibility are to carry out a study on the production and marketing structure of their beekeeping sectors. It is necessary to specify the elements that those programmes and studies should contain. (3) Apiculture programmes proposed by the Member States are to be approved by the Commission. Therefore, it is necessary to set a deadline for the notification of the programmes by the Member States and a procedure for the approval of the programmes by the Commission. (4) As the beekeeping sector involves a large number of small producers, the apiculture programmes should be made readily accessible to the public by the Member States and the Commission, once approved. (5) In order to allow flexibility in the implementation of the apiculture programmes and to limit the administrative burden, Member States should be able to amend the measures included therein during the implementation of those programmes provided that the overall ceiling on planned annual expenditure is not exceeded and that the Union contribution to the financing of the programmes remains equivalent to 50 % of the expenditure borne by the Member States. However, it is appropriate to lay down procedural rules for significant amendments to a programme. (6) Member States should monitor the implementation of the apiculture programmes. The procedure applied by Member States for monitoring checks should be in line with the general principles laid down in Article 59 of Regulation (EU) No 1306/2013. This procedure should be notified to the Commission by the Member States together with the programmes. (7) In order to verify that the conditions for granting Union financing have been fulfilled, the participating Member States should carry out administrative and on-the-spot checks. For on the-spot-checks, Member States should ensure that at least 5 % of the applicants for aid are checked. Member States should draw the check sample from the entire population of applicants comprising a random part in order to obtain a representative error rate and a risk- based part, which should target the areas where the risk of error is the highest. (8) In accordance with the general rules on the protection of the financial interests of the Union laid down in Articles 54, 58 and 63 of Regulation (EU) No 1306/2013, Member States should establish a suitable system of corrections and penalties for irregularities enabling the recovery of any amount unduly paid plus interest calculated in accordance with Commission Implementing Regulation (EU) No 908/2014 (6). This system should be notified to the Commission by the Member States together with the programmes. (9) The apiculture year should cover a period of time which allows Member States to perform the checks related to the apiculture measures. (10) In order to evaluate the impact of the apiculture programmes while taking into account the need to limit the administrative burden to the Member States and the beekeeping sector, it is necessary for Member States to submit to the Commission an annual implementation report providing the summary of expenditure and the results achieved by the use of the performance indicators for each measure of the programme. (11) Consistency between measures included in apiculture programmes and the rural development programmes under Regulation (EU) No 1305/2013 of the European Parliament and of the Council (7) should be ensured during the implementation of the apiculture programmes. To this effect, Member States should describe in their apiculture programmes the criteria they have laid down to avoid double funding of apiculture programmes under aid in the apiculture sector pursuant to Article 55 of Regulation (EU) No 1308/2013 and rural development support pursuant to Regulation (EU) No 1305/2013. (12) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: CHAPTER 1 INTRODUCTORY PROVISIONS Article 1 Subject matter This Regulation lays down the implementing rules governing Union aid for the national programmes for the apiculture sector as referred to in Article 55 of Regulation (EU) No 1308/2013 (apiculture programmes). Article 2 Apiculture year For the purposes of the apiculture programmes, the apiculture year shall mean the period of 12 consecutive months from 1 August until 31 July. CHAPTER 2 APICULTURE PROGRAMMES Article 3 Notification of the apiculture programmes Each Member State shall notify to the Commission its proposal for a single apiculture programme for its entire territory at the latest on the 15 March which precedes the start of the first apiculture year of the programme. Article 4 Content of the apiculture programmes Apiculture programmes shall include the elements listed in the Annex. Article 5 Approval of the apiculture programmes 1. Apiculture programmes shall be approved by the Commission pursuant to point (c) of the first paragraph of Article 57 of Regulation (EU) No 1308/2013, at the latest on the 15 June which precedes the start of the first apiculture year of the apiculture programme in question. 2. Approved apiculture programmes shall be made available to the public by the Commission on its website. Article 6 Amendments to the apiculture programmes 1. Without prejudice to paragraph 2, Member States may amend measures included in their apiculture programmes during the apiculture year, for example by introducing or withdrawing measures or types of actions, by introducing changes in the description of the measures or changes of eligibility conditions or by transferring funds between measures of the programme, provided that those measures continue to comply with Article 55(4) of Regulation (EU) No 1308/2013. The financial limits for each measure may be amended provided that the overall ceiling on planned annual expenditure is not exceeded and that the Union contribution to the apiculture programmes remains equivalent to 50 % of the expenditure borne by the Member States for those programmes as approved. 2. Requests for amendments to the apiculture programmes entailing the introduction of a new measure or the withdrawal of a measure shall be notified to the Commission by the Member States and approved by the Commission before they are implemented. 3. Requests referred to in paragraph 2 shall be approved by the Commission in accordance with the following procedure: (a) the representative organisations which collaborated with the Member State in drawing up the apiculture programmes are consulted; (b) the amendment shall be deemed to be approved if the Commission has not made observations on the request after a period of 21 working days from the receipt of the request. If the Commission has made observations, the amendment shall be deemed to be approved as soon as the Member State is informed by the Commission that the observations have been fully addressed. CHAPTER 3 UNION CONTRIBUTION Article 7 Eligibility of expenditure and payments Only expenditure incurred in the implementation of the measures included in the apiculture programme of the Member State shall be eligible for a Union contribution. Payments, by the Member States to the beneficiaries, related to measures implemented during each apiculture year shall be made within the 12-month period starting on 16 October of that apiculture year and ending on 15 October of the following year. CHAPTER 4 MONITORING AND CHECKS Article 8 Checks 1. Member States shall carry out checks to verify that the conditions for granting Union financing are met. Those checks shall consist of both administrative and on-the-spot checks and follow the general principles laid down in Article 59 of Regulation (EU) No 1306/2013. 2. Regarding on-the-spot checks Member States shall require verification of the following: (a) the correct implementation of the measures included in the apiculture programmes, in particular investment and service measures; (b) the expenditure actually incurred is at least equivalent to the financial support requested, (c) where relevant, the number of beehives declared is consistent with the number of beehives found to be kept by the applicant taking into account additional data provided by the beekeeper on activity during the apiculture year concerned. 3. Member States shall ensure that at least 5 % of the applicants for aid within the framework of their apiculture programmes are subject to on-the spot checks. The samples for checks shall be drawn from the entire population of applicants and shall include: (a) a number of applicants randomly selected in order to obtain a representative error rate; (b) a number of applicants selected on the basis of a risk analysis based on the following criteria: (i) the amount of financing allocated to the beneficiaries; (ii) the nature of the actions financed under the apiculture measures; (iii) the conclusions of previous on-the-spot checks; (iv) other criteria to be defined by the Member States. Article 9 Undue payments and penalties 1. Interest added to the amount of undue payments recovered in accordance with Article 54(1), 58(1)(e) or 63(3) of Regulation (EU) No 1306/2013 shall be calculated in accordance with Article 27 of Implementing Regulation (EU) No 908/2014. 2. In case of fraud or serious negligence for which they are responsible, beneficiaries shall, in addition to repaying undue payments received and interest thereon in accordance with Article 63(3) of Regulation (EU) No 1306/2013, pay an amount equal to the difference between the amount initially paid and the amount they are entitled to. CHAPTER 5 RULES ON NOTIFICATIONS AND PUBLICATION Article 10 Annual implementation report 1. By 15 March each year starting from 2018, the participating Member States shall notify to the Commission an annual implementation report on the application of their apiculture programme during the previous apiculture year. 2. The annual implementation report shall include the following elements: (a) a summary of the expenditure incurred in euros during the apiculture year, broken down by measure; (b) results on the basis of the performance indicators selected for each implemented measure. Article 11 Date of notification of the number of beehives The notification referred to in Article 3 of Delegated Regulation (EU) 2015/1366 shall be made by 15 March each year starting from 2017. Article 12 Rules on notifications The notifications referred to Articles 3, 6, 10 and 11 of this Regulation shall be made in accordance with Commission Regulation (EC) No 792/2009 (8). Article 13 Publication of aggregated data The Commission shall make publicly available on its website aggregated data on the following: (a) the number of beehives notified in accordance with Article 11; (b) the annual implementation reports notified in accordance with Article 10; (c) the study on the production and marketing structure in the beekeeping sector, as referred to in point (3) of the Annex, included in the apiculture programme notified in accordance with Article 3. CHAPTER 6 FINAL PROVISION Article 14 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 August 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 347, 20.12.2013, p. 549. (3) Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (OJ L 299, 16.11.2007, p. 1). (4) Commission Regulation (EC) No 917/2004 of 29 April 2004 on detailed rules to implement Council Regulation (EC) No 797/2004 on actions in the field of beekeeping (OJ L 163, 30.4.2004, p. 83). (5) Commission Delegated Regulation (EU) 2015/1366 of 11 May 2015 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council with regard to aid in the apiculture sector (see page 3 of this Official Journal). (6) Commission Implementing Regulation (EU) No 908/2014 of 6 August 2014 laying down rules for the application of Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to paying agencies and other bodies, financial management, clearance of accounts, rules on checks, securities and transparency (OJ L 255, 28.8.2014, p. 59). (7) Regulation (EU) No 1305/2013 of the European Parliament and of the Council of 17 December 2013 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD) and repealing Council Regulation (EC) No 1698/2005 (OJ L 347, 20.12.2013, p. 487). (8) Commission Regulation (EC) No 792/2009 of 31 August 2009 laying down detailed rules for the Member States' notification to the Commission of information and documents in implementation of the common organisation of the markets, the direct payments' regime, the promotion of agricultural products and the regimes applicable to the outermost regions and the smaller Aegean islands (OJ L 228, 1.9.2009, p. 3). ANNEX Apiculture programmes shall include at least the following elements: (1) an evaluation of the results achieved to date during the implementation of the previous apiculture programme, if such a programme was in place. As from the 2020-2022 apiculture programmes, that evaluation shall be based on the latest two annual implementation reports of the previous programme as referred to in Article 10; (2) a description of the method used to determine the number of beehives in accordance with Article 2 of Delegated Regulation (EU) 2015/1366, (3) a study carried out by the Member State on the production and marketing structure in the beekeeping sector in its territory. The study shall provide at least the following information, covering the last two calendar years preceding the notification of the apiculture programme for approval; (i) the number of beekeepers; (ii) the number of beekeepers managing more than 150 beehives; (iii) the total number of beehives managed by beekeepers with more than 150 beehives; (iv) the number of beekeepers organised in beekeepers' associations; (v) the annual national production of honey in kg in the last two calendar years preceding the notification of the apiculture programme for approval; (vi) the range of prices for multi-floral honey at the site of production; (vii) the range of prices for multi-floral honey in bulk at wholesalers; (viii) the estimated average yield in kg of honey per beehive and per year; (ix) the estimated average production cost (fixed and variable) per kg of honey produced; (x) the number of beehives determined in the last two calendar years preceding the notification of the apiculture programme for approval for those Member States who did not have such a programme in place for the preceding three-year period; (4) an evaluation of the needs of the apiculture sector in the Member State, based at least on the evaluation of the results of the previous apiculture programme if there was one, a study on the production and marketing structure in the beekeeping sector, and the outcomes of the cooperation with the representative organisations in the beekeeping field; (5) a description of the objectives of the apiculture programme and the link between those objectives and the apiculture measures selected in the list in Article 55(4) of Regulation (EU) No 1308/2013; (6) a detailed description of the actions which will be carried out under the apiculture measures selected in the list in Article 55(4) of Regulation (EU) No 1308/2013, including the estimated costs and a financing plan broken down by year and by measure; (7) the criteria established by the Member States to ensure that there is no double funding of apiculture programmes in accordance with Article 5 of Delegated Regulation (EU) 2015/1366; (8) the performance indicators used for each apiculture measure selected. Member States shall select at least one relevant performance indicator per measure; (9) implementing arrangements for the apiculture programme, including: (i) the designation by the Member State of a contact point responsible for the management of the apiculture programmes; (ii) a description of the procedure for monitoring checks; (iii) a description of the actions to be taken in case of undue payments to the beneficiaries, including the penalties; (iv) the provisions to ensure that the approved programme is publicised in the Member State; (v) the actions taken to cooperate with representative organisations in the beekeeping field; (vi) a description of the method used to evaluate the results of the measures of the apiculture programme for the apiculture sector of the Member State concerned.